DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed on 10/17/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-8, 13-14, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2019/0371865 A1) in view of Kim (US 2015/0162391 A1).
Regarding claim 1, Lee discloses a display apparatus (DD) comprising:
a first pixel, a second pixel, and a third pixel spaced apart from one another on a substrate, and configured to emit different respective (green, red, and blue pixels, which are configured to emit green, red, and blue lights, respectively. In the present exemplary embodiment, the first, second, and third light-emitting openings OP-G, OP-R, and OP-B may correspond to the light emitting elements of the green, red, and blue pixels, para. 0139);
a pixel defining layer defining openings respectively corresponding to the first pixel, the second pixel, and the third pixel, and defining an emission area (the pixel definition layer PDL, para. 0140);
a first dam portion (PDL-1) on the pixel defining layer between the first pixel (AE-R) and the second pixel (AE-G) (the second portion PDL-2 may be provided at a region (hereinafter, a spacer region), which is enclosed by two first light-emitting openings OP-G, one second light-emitting opening OP-R, and one third light-emitting opening OP-B. In an exemplary embodiment, a plurality of spacer regions may be defined in the pixel definition layer PDL, and the second portions PDL-2 may be provided at some of the spacer regions, para. 0140); and
a second dam portion (PDL-1) on the pixel defining layer between the second pixel (AE-G) and the third pixel (AE-B) (para. 0140).
Lee does not specifically disclose colors, the second pixel spaced from the first pixel in a first direction, and spaced from the third pixel in a second direction crossing the first direction; the first dam portion between the first pixel and the second pixel along the first direction; and the second dam portion between the second pixel and the third pixel along the second direction.
In a similar field of endeavor of OLED device, Kim discloses a second pixel (100, fig. 2) spaced from a first pixel (300) in a first direction, and spaced from a third pixel (200) in a second direction crossing the first direction; a first dam portion (41) between the first pixel (300) and the second pixel (100) along the first direction; and a second dam portion (41) between the second pixel (100) and the third pixel (200) along the second direction (paras. 0061-0064 and 0077).
 Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the arrangement as taught by Kim in the system of Lee in order to allow the organic light-emitting display apparatus may employ a spacer to reduce deterioration of display characteristics caused by external shocks (para. 0009).
Regarding claim 3, Lee discloses a shortest distance between the first pixel and the second pixel is less than a shortest distance between the first pixel and the third pixel (the shortest distance between the pixels are different, e.g., the distance from OP-G to OP-B is shorter the distance from OP-G to OP-R as shown in fig. 6B).
Regarding claims 4-5, it would have been obvious to obtain the shortest distance between the first pixel and the second pixel is less than about 17 um and the shortest distance between the first pixel and the third pixel is about 20 um to about 25 um since itis a matter of design choice (para. 0064).
Regarding claim 6, Lee discloses the first dam portion (PDL-1) and the second dam portion (PDL-1) are integrally provided, and comprise a same material as the pixel defining layer (PDL) (para. 0119).
Regarding claim 7, Lee discloses the first dam portion and the second dam portion comprise a different material from the pixel defining layer (para. 0064).
Regarding claim 8, Lee discloses a spacer (PDL-2) on the pixel defining layer (PDL),
wherein the first dam portion (PDL-1) and the second dam portion (PDL-1) comprise a same material as the spacer (PDL-2) (para. 0119).
Regarding claim 13, Lee discloses each of the first dam portion and the second dam portion has a rectangular shape, in a plan view, with a first width of about 8 µm to about 12 µm in a first axis direction and with a second width of about 4 µm to about 8 µm in a second axis direction that is perpendicular to the first axis direction (the shape of the second portion PDL-2 may be variously changed. For example, when viewed in a plan view, the second portion PDL-2 may have a circular, rectangular, or square shape. A length of a side (or a diameter) of the second portion PDL-2 may range from about 10 µm to about 25 µm. In this case, the second portion PDL-2 may meet functional requirement for a spacer to be described below. When viewed in a plan view, the second portion PDL-2 may be spaced apart from the first, second, and third light-emitting openings OP-G, OP-R, and OP-B by a distance of about 5-10 µm, para. 0141).
Regarding claim 14, Lee discloses a shortest distance between a corresponding one of the openings of the pixel defining layer and the first dam portion or the second dam portion is about 3 µm or less (para. 0064).
Regarding claim 15, Lee discloses the first pixel is configured to emit red light, the second pixel is configured to emit green light, and the third pixel is configured to emit blue light (the pixels PX of FIG. 3B may include green, red, and blue pixels, which are configured to emit green, red, and blue lights, respectively. In the present exemplary embodiment, the first, second, and third light-emitting openings OP-G, OP-R, and OP-B may correspond to the light emitting elements of the green, red, and blue pixels, respectively, para. 0139).
Regarding claim 16, referring to fig. 6A, Lee discloses the first pixel comprises a plurality of first pixels, wherein the second pixel comprises a plurality of second pixels, wherein the third pixel comprises a plurality of third pixels, wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a third direction (DR2), and wherein the plurality of second pixels are arranged in a fourth direction (DR1) crossing the third direction.
Regarding claim 17, Lee discloses a shortest distance between the first dam portion and the second dam portion in the third direction is about 3 µm or less (para. 0064).
Regarding claim 18, Lee discloses the first dam portion comprises a plurality of first dam portions,
wherein the second dam portion comprises a plurality of second dam portions, and
wherein each of a shortest distance between the plurality of first dam portions and a shortest distance between the plurality of second dam portions is about 3 um or less in the fourth direction (para. 0064).
Regarding claim 22, Lee discloses a display apparatus (DD) comprising:
a first pixel electrode for emitting a first color, and a second pixel electrode for emitting a second color, the first pixel electrode and the second pixel electrode being located apart from each other on a substrate (green, red, and blue pixels, which are configured to emit green, red, and blue lights, respectively. In the present exemplary embodiment, the first, second, and third light-emitting openings OP-G, OP-R, and OP-B may correspond to the light emitting elements of the green, red, and blue pixels, para. 0139);
a pixel defining layer defining a first opening and a second opening for respectively exposing a center portion of each of the first pixel electrode and the second
pixel electrode, and defining an emission area (the pixel definition layer PDL, para. 0140); and
a first dam portion (PDL-1) on the pixel defining layer between the first pixel electrode and the second pixel electrode (AE-G) (the second portion PDL- 2 may be provided at a region (hereinafter, a spacer region), which is enclosed by two first light-emitting openings OP-G, one second light-emitting opening OP-R, and one third light-emitting opening OP-B. In an exemplary embodiment, a plurality of spacer regions may be defined in the pixel definition layer PDL, and the second portions PDL-2 may be provided at some of the spacer regions, paras. 0140 and 0143);
wherein a shortest distance between the first opening and the second opening is less than about 17 µm (paras. 0140-0141).
Lee does not specifically disclose colors, the second pixel spaced from the first pixel in a first direction, and spaced from the third pixel in a second direction crossing the first direction; the first dam portion between the first pixel and the second pixel along the first direction; and the second dam portion between the second pixel and the third pixel along the second direction.
In a similar field of endeavor of OLED device, Kim discloses a second pixel (100, fig. 2) spaced from a first pixel (300) in a first direction, and spaced from a third pixel (200) in a second direction crossing the first direction; a first dam portion (41) between the first pixel (300) and the second pixel (100) along the first direction; and a second dam portion (41) between the second pixel (100) and the third pixel (200) along the second direction (paras. 0061-0064 and 0077).
 Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the arrangement as taught by Kim in the system of Lee in order to allow the organic light-emitting display apparatus may employ a spacer to reduce deterioration of display characteristics caused by external shocks (para. 0009).
Regarding claim 23, Lee discloses a third pixel electrode for emitting a third color located on the substrate (para. 0139); and
a second dam portion (PDL-1) on the pixel defining layer between the second pixel electrode and the third pixel electrode (para. 0140),
wherein the pixel defining layer comprises a third opening for exposing a center portion of the third pixel electrode (the pixel definition layer PDL, para. 0140), and
wherein a shortest distance between the second opening and the third opening is less than about 17 µm (paras. 0140-0141).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and further in view of Yoshizumi et al. (“Yoshizumi”) (US 2017/0010712 A1).
Regarding claim 9, the combination of Lee and Kim does not specifically disclose each of the first dam portion and the second dam portion has an inversely tapered shape.

In a similar field of endeavor of light emitting display device, Yoshizumi discloses each of the first dam portion and the second dam portion has an inversely tapered shape (the light-emitting element 40 and the structure body 27 are provided over the substrate 21, fig. 2A, para. 0112).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the shape as taught by Yoshizumi in the system of Lee and Kim in order to implement a thin structure or package, and it is possible to provide an organic light emitting display device in which peeling defects are reduced or corrected by increasing the adhesion of a light emitting element.
7.	Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and further in view of Takahashi et al. (“Takahashi”) (US 2019/0363146 A1).
Regarding claim 10, does not specifically disclose each of the first dam portion and the second dam portion comprises a first sub-dam and a second sub-dam spaced apart from each other by a first distance.
In a similar field of endeavor of light emitting display device, Takahashi discloses each of the first dam portion (BK2) and the second dam portion (BK2) comprises a first sub-dam (BK2a) and a second sub-dam (BK2a) spaced apart from each other by a first distance (figs. 1A and 1B, para. 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the sub-dam as taught by Takahashi in the system of Lee and Kim in order to obtain the shape of the edge of the organic insulating material flowing through a gap between the dot shaped banks BK2a is more uniformly arranged to become nearly a straight line. Moreover, since the dot shaped banks BK2a are disposed in columns at a regular interval, the shape of the edge of the organic insulating material is more uniformly arranged than the shape of the organic insulating material before coming into contact with the dot shaped bank BK2a, and becomes nearly a straight line, para. 0131 of Takahashi.
Regarding claim 11, it would have been obvious to obtain the first distance is about 1 µm to about 3 µm as a matter of design choice.
Regarding claim 12, the combination of Lee, Kim and Takahashi discloses a valley between the first sub-dam and the second sub-dam (fig. 1B of Takahashi).
Regarding claim 19, the combination of Lee, Kim and Takahashi discloses a height of each of the first dam portion and the second dam portion is about 2 um or more (para. 0121 of Takahashi).
8.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and further in view of Lee et al. (US 2017/0256597 A1) (“Lee ‘597”).
Regarding claim 20, the combination of Lee and Kim does not specifically  disclose each of the first dam portion and the second dam portion comprises a protruding portion protruding in a minor-axis direction in a plan view.
In a similar field of endeavor of light emitting display device, Lee ‘597 discloses dam comprises a protruding portion protruding (a spacer area 170s is arranged among the plurality of sub-pixels, para. 0065 and the spacer areas 171s, 172s, and 173s may have various shapes, para. 0114) . Accordingly, it would have been obvious to obtain dam portions comprises a protruding portion protruding in a minor-axis direction in a plan view in order to minimize color mixing between the pixels.
Regarding claim 21,the combination of Lee, Kim and Lee ‘597 discloses the protruding portion has a third width of about 1 um to about 5 um in the minor-axis direction, and has a fourth width of about 1 um to about 5 um in a major-axis direction (paras. 0114-0115 of Lee ‘597).
Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 3-14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693